Title: From George Washington to Samuel Huntington, 13 October 1780
From: Washington, George
To: Huntington, Samuel


                  
                     Sir
                     Head Quarters Pracaness Octobr 13th
                     1780
                  
                  Major General Baron De Steuben has signified to me his wish to go
                     to Philadelphia to obtain some determination on his department, which for want
                     of a proper establishment is in confusion—I cannot suffer him to depart,
                     without adding new testimonies of his exertions and usefulness in the course of
                     the last campaign; and begging that his business may receive the earliest
                     attention. If Congress should desire information with respect to any particular
                     circumstances of the Army, The Baron will have it fully in his power to comply
                     with their Orders. I have the honor to be With perfect respect Your
                     Excellency’s Most Obedt hume servant
                  
                     Go: Washington
                  
               